
	

113 HR 1701 IH: Cutting Costly Codes Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1701
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the Secretary of Health and Human Services
		  replacing ICD–9 with ICD–10 in implementing the HIPAA code set
		  standards.
	
	
		1.Short titleThis Act may be cited as the
			 Cutting Costly Codes Act of
			 2013.
		2.Prohibiting
			 replacement of ICD–9 with ICD–10 in implementing HIPAA code set
			 standards
			(a)In
			 generalThe Secretary of
			 Health and Human Services may not implement, administer, or enforce the
			 regulations issued on January 16, 2009 (74 Federal Register 3328), the
			 regulation issued on September 5, 2012 (77 Federal Register 54664), or any
			 similar regulation, insofar as any such regulation provides for the replacement
			 of ICD–9 with ICD–10 as a standard for code sets under section 1173(c) of the
			 Social Security Act (42 U.S.C. 1320d–2(c)) and section 162.1002 of title 45,
			 Code of Federal Regulations.
			(b)GAO report on
			 ICD–9 replacement
				(1)StudyThe
			 Comptroller General of the United States, in consultation with stakeholders in
			 the medical community, shall conduct a study to identify steps that can be
			 taken to mitigate the disruption on health care providers resulting from a
			 replacement of ICD–9 as such a standard.
				(2)ReportNot
			 later than 6 months after the date of the enactment of this Act, the
			 Comptroller General shall submit to each House of Congress a report on such
			 study. Such report shall include such recommendations respecting such
			 replacement and such legislative and administrative steps as may be appropriate
			 to mitigate the disruption resulting from such replacement as the Comptroller
			 General determines appropriate.
				
